UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1091


DIANA ADUTWUMWA, a/k/a Diana Adu Twumwaa,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 15, 2016              Decided:   January 18, 2017


Before WILKINSON, FLOYD, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,   Terri  J.  Scadron,  Assistant
Director, Corey L. Farrell, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Diana Adutwumwa, a native and citizen of Ghana, petitions

for    review   of   an   order    of    the   Board   of    Immigration    Appeals

(Board)      dismissing      her        administrative       appeal    from      the

immigration judge’s (IJ) order denying reopening.                     We deny the

petition for review.

       We review the denial of a motion to reopen for abuse of

discretion.      8 C.F.R. § 1003.23(b) (2016); Mosere v. Mukasey,

552 F.3d 397, 400 (4th Cir. 2009).                 The “denial of a motion to

reopen is reviewed with extreme deference, given that motions to

reopen are disfavored because every delay works to the advantage

of    the   deportable    alien    who    wishes    merely    to   remain   in   the

United States.”       Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir.

2009) (internal quotation marks omitted).                     The motion “shall

state the new facts that will be proven at a hearing to be held

if the motion is granted and shall be supported by affidavits

and other evidentiary material.”               8 C.F.R. § 1003.23(b)(3).         It

“will not be granted unless the [IJ] is satisfied that evidence

sought to be offered is material and was not available and could

not have been discovered or presented at the former hearing.”

Id.    We    will “reverse the denial of such a motion only if the

[Board] acted arbitrarily, irrationally, or contrary to law.”

Prasad v. Holder, 776 F.3d 222, 225 (4th Cir. 2015).



                                           2
     We have also recognized three independent grounds on which

a motion to reopen removal proceedings may be denied:                      “(1) the

alien has not established a prima facie case for the underlying

substantive    relief   sought;       (2)   the   alien    has    not    introduced

previously unavailable, material evidence; and (3) where relief

is   discretionary,     the    alien    would     not     be    entitled    to   the

discretionary grant of relief.”              Onyeme v. INS, 146 F.3d 227,

234 (4th Cir. 1998) (citing INS v. Abudu, 485 U.S. 94, 104-05

(1988)).      Because   the    Board    “issued    its    own    opinion    without

adopting the IJ’s opinion . . . we review that opinion and not

the opinion of the IJ.”         Martinez v. Holder, 740 F.3d 902, 908

(4th Cir. 2014).        After considering Adutwumwa’s arguments and

reviewing the record, we conclude that the Board did not abuse

its discretion dismissing her appeal from the IJ’s order denying

reconsideration.

     Accordingly, we deny the petition for review.                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the    materials    before       this    court   and

argument would not aid the decisional process.

                                                                  PETITION DENIED




                                        3